Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 10/11/2021 has been entered.  Claims 1-20 remain pending in the application.

Information Disclosure Statement

The information disclosure statement submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-16 is rejected under 35 U.S.C. 103 as being unpatentable over ZEILER; Matthew et al. (US 20180089592 A1 hereinafter Zeiler) in view of BRUECKNER et al. (US 20160078361 A1 hereinafter Brueckner) and Strulaugson et al. (US 20160358099 A1hereinafter Strulaugson).

As to independent claim 1, Zeiler teaches a method comprising: 
providing a database for storing a plurality of data elements; [training data (data) database Fig. 1 134 ¶83]
training a plurality of machine learning models, each of the machine learning models being trained using assigned subsets of the plurality of data elements; [training data used to train models ¶25 "develop a collection of training data (or other data) that can be utilized to (i) develop one or more machine learning models"]
selecting an assigned subset to be changed; [select training data for update ¶30, Fig. 5 508]
changing the selected assigned subset by removing a data element from the selected assigned subset or by adding a new data element to the selected subset; [update code and add training data ¶19-21 "new classes or training data are added."]
removing the machine learning model associated with the changed assigned subset; and [first instance of model gets removed ¶31 "one or more machine learning models may replace the first instance of the machine learning model with the second instance of the machine learning model"]
training a new machine learning model to replace the removed machine learning model using the changed assigned subset. [train develop a new model that can replace ¶25, ¶31 "better 
Zeiler does not specifically teach wherein each data element of the plurality of data elements is assigned a unique identifier (ID) and providing a plurality of data partitions for providing assigned subsets of the plurality of data elements to inputs of a plurality of machine learning models, wherein each partition includes an assigned subset of the plurality of data elements for a corresponding one machine learning model of the plurality of machine learning models, wherein each assigned subset comprises a plurality of the unique IDs, and wherein each assigned subset comprises a different collection of the plurality of unique IDs.
However, Brueckner teaches wherein each data element of the plurality of data elements is assigned a unique identifier (ID); [data with unique identifier ¶200 "a unique identifier for a property derived from observation records of a data set to be used to train a model"]
providing a plurality of data partitions for providing assigned subsets of the plurality of data elements to inputs of a plurality of machine learning models, wherein each partition includes an assigned subset of the plurality of data elements for a corresponding one machine learning model of the plurality of machine learning models, wherein each assigned subset comprises a plurality of the unique IDs, and wherein each assigned subset comprises a different collection of the plurality of unique IDs;  [partitioned, split or divided data for training models (assigned) ¶170, ¶130 "partitioning for parallelism (e.g., dividing a data set into N subsets for a computation implemented using map-reduce or a similar parallel computing paradigm, or for performing multiple parallel training operations for a model)."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the AI intelligent system disclosed by 
Zeiler and Brueckner do not specifically teach coupling outputs of the plurality of machine learning models to an aggregator, wherein the aggregator is for determining a final output during inference operation of the machine learning system.
However, Strulaugson teaches coupling outputs of the plurality of machine learning models to an aggregator, wherein the aggregator is for determining a final output during inference operation of the machine learning system; [aggregates results of models ¶6 "The aggregation module is configured to aggregate the performance results for all of the machine learning models to form performance comparison statistics."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the AI intelligent system disclosed by Zeiler and Brueckner by incorporating the coupling outputs of the plurality of machine learning models to an aggregator, wherein the aggregator is for determining a final output during inference operation of the machine learning system disclosed by Strulaugson because all 

As to dependent claim 2, Zeiler, Brueckner and Strulaugson teach the rejection of claim 1 above, Zeiler, Brueckner and Strulaugson further teach wherein each machine learning model of the plurality of machine learning models uses a different machine learning algorithm. [Sturlaugson models include algorithms ¶6]

As to dependent claim 3, Zeiler, Brueckner and Strulaugson teach the rejection of claim 1 above, Zeiler, Brueckner and Strulaugson further teach wherein each machine learning model of the plurality of machine learning models uses the same machine learning algorithm but with different parameters. [Sturlaugson algorithms can be configured differently ¶17 "algorithms configured with one or more specific parameters"]

As to dependent claim 4, Zeiler, Brueckner and Strulaugson teach the rejection of claim 1 above, Zeiler, Brueckner and Strulaugson further teach wherein the assigned subsets of the plurality of records overlap with each other so that records in the overlapping portions are input to more than one of the plurality of machine learning models.[Zeiler tests and validates same prediction (overlapping records) used in different models ¶31 "one or more automated tests may be executed against the second instance to validate that the second instance is making the same or better predictions, as compared to the first instance of the same machine learning model"]

 claim 5, Zeiler, Brueckner and Strulaugson teach the rejection of claim 1 above, Zeiler, Brueckner and Strulaugson further teach wherein the aggregator determines the final output by choosing a most commonly provided output from the plurality of machine learning models. [Sturlaugson most common value ¶125]

As to dependent claim 6, Zeiler, Brueckner and Strulaugson teach the rejection of claim 1 above, Zeiler, Brueckner and Strulaugson further teach wherein selecting an assigned subset to be changed further comprises selecting one of the plurality of data elements to be removed from the assigned subset.[Sturlaugson remove data ¶30]

As to dependent claim 7, Zeiler, Brueckner and Strulaugson teach the rejection of claim 1 above, Zeiler, Brueckner and Strulaugson further teach wherein the plurality of data elements comprises a plurality of confidential records. [Zeiler private data and models ¶21-¶22 "keep their data and models private"]

As to dependent claim 8, Zeiler, Brueckner and Strulaugson teach the rejection of claim 1 above, Zeiler, Brueckner and Strulaugson further teach wherein the aggregator is a plurality of selectable aggregators, each of the plurality of selectable aggregators being different from the other selectable aggregators. [Sturlaugson different aggregation based on desired result (average or max) ¶125 "B12.2. The machine learning system of any of paragraphs B12-B12.1, wherein the macro-procedure is configured to combine the outcomes of the ensemble of micro-procedures by at least one of cumulative value, maximum value, minimum value, median value, average value, mode value, most common value, and majority vote."]

As to independent claim 9, Zeiler teaches a method comprising: 
providing a database for storing a plurality of data elements; [training data (data) database Fig. 1 134 ¶83]
training a plurality of machine learning models, each of the machine learning models being trained using assigned subsets of the plurality of data elements; [training data used to train models ¶25 "develop a collection of training data (or other data) that can be utilized to (i) develop one or more machine learning models"]
selecting a data element of the plurality of data elements to be removed; [selects data to be updated ¶19 "updating of (i) training data"]
determining the assigned subset to which the selected data element belongs;  [score and test models (determines whats performing low) ¶29 "one or more scores may be generated from such tests"]
removing the selected data element from the assigned subset producing a changed assigned subset; [update code and training data ¶19-21 "new classes or training data are added."]
removing the machine learning model associated with the assigned subset that included the removed data element; and [first instance of model gets removed ¶31 "one or more machine learning models may replace the first instance of the machine learning model with the second instance of the machine learning model"]
training a new machine learning model to replace the removed machine learning model using the changed assigned subset. [train develop a new model that can replace ¶25, ¶31 "better performing machine learning models (or other prediction models) may quickly and automatically be developed"]

However, Brueckner teaches wherein each data element of the plurality of data elements is assigned a unique identifier (ID); [data with unique identifier ¶200 "a unique identifier for a property derived from observation records of a data set to be used to train a model"]
providing a plurality of data partitions for providing assigned subsets of the plurality of data elements to inputs of a plurality of machine learning models, wherein each partition includes an assigned subset of the plurality of data elements for a corresponding one machine learning model of the plurality of machine learning models, wherein each assigned subset comprises a plurality of the unique IDs, and wherein each assigned subset comprises a different collection of the plurality of unique IDs;  [partitioned, split or divided data for training models (assigned) ¶170, ¶130 "partitioning for parallelism (e.g., dividing a data set into N subsets for a computation implemented using map-reduce or a similar parallel computing paradigm, or for performing multiple parallel training operations for a model)."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the AI intelligent system disclosed by Zeiler by incorporating the wherein each data element of the plurality of data elements is assigned a unique identifier (ID) and providing a plurality of data partitions for providing 
Zeiler and Brueckner do not specifically teach coupling outputs of the plurality of machine learning models to an aggregator, wherein the aggregator is for determining a final output during inference operation of the machine learning system.
However, Strulaugson teaches coupling outputs of the plurality of machine learning models to an aggregator, wherein the aggregator is for determining a final output during inference operation of the machine learning system; [aggregates results of models ¶6 "The aggregation module is configured to aggregate the performance results for all of the machine learning models to form performance comparison statistics."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the AI intelligent system disclosed by Zeiler and Brueckner by incorporating the coupling outputs of the plurality of machine learning models to an aggregator, wherein the aggregator is for determining a final output during inference operation of the machine learning system disclosed by Strulaugson because all techniques address the same field of machine learning and by incorporating Strulaugson into 

As to dependent claim 10, Zeiler, Brueckner and Strulaugson teach the rejection of claim 9 above, Zeiler, Brueckner and Strulaugson further teach wherein each machine learning model of the plurality of machine learning models uses a different machine learning algorithm. [Sturlaugson models include algorithms ¶6]

As to dependent claim 11, Zeiler, Brueckner and Strulaugson teach the rejection of claim 9 above, Zeiler, Brueckner and Strulaugson further teach wherein each machine learning model of the plurality of machine learning models uses the same machine learning algorithm but with different parameters. [Sturlaugson algorithms can be configured differently ¶17 "algorithms configured with one or more specific parameters"]

As to dependent claim 12, Zeiler, Brueckner and Strulaugson teach the rejection of claim 9 above, Zeiler, Brueckner and Strulaugson further teach wherein the assigned subsets of the plurality of records overlap with each other so that records in the overlapping portions are input to more than one of the plurality of machine learning models.[Zeiler tests and validates same prediction (overlapping records) used in different models ¶31 "one or more automated tests may be executed against the second instance to validate that the second instance is making the same or better predictions, as compared to the first instance of the same machine learning model"]

 claim 13, Zeiler, Brueckner and Strulaugson teach the rejection of claim 9 above, Zeiler, Brueckner and Strulaugson further teach wherein the aggregator determines the final output by choosing a most commonly provided output from the plurality of machine learning models. [Sturlaugson most common value ¶125]

As to dependent claim 14, Zeiler, Brueckner and Strulaugson teach the rejection of claim 9 above, Zeiler, Brueckner and Strulaugson further teach wherein selecting an assigned subset to be changed further comprises selecting one of the plurality of data elements to be removed from the assigned subset.[Sturlaugson remove data ¶30]

As to dependent claim 15, Zeiler, Brueckner and Strulaugson teach the rejection of claim 9 above, Zeiler, Brueckner and Strulaugson further teach wherein the plurality of data elements comprises a plurality of confidential records. [Zeiler private data and models ¶21-¶22 "keep their data and models private"]

As to dependent claim 16, Zeiler, Brueckner and Strulaugson teach the rejection of claim 9 above, Zeiler, Brueckner and Strulaugson further teach wherein the aggregator is a plurality of selectable aggregators, each of the plurality of selectable aggregators being different from the other selectable aggregators. [Sturlaugson different aggregation based on desired result (average or max) ¶125 "B12.2. The machine learning system of any of paragraphs B12-B12.1, wherein the macro-procedure is configured to combine the outcomes of the ensemble of micro-procedures by at least one of cumulative value, maximum value, minimum value, median value, average value, mode value, most common value, and majority vote."]

Claims 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler in view of Strulaugson and David (US 20170109646 A1)

As to independent claim 17, Zeiler teaches a method comprising: 
providing a database for storing a plurality of data elements;  [training data (data) database Fig. 1 134 ¶83]
assigning the plurality of data elements to subsets of data elements; [data gets assigned as inputs (subsets) ¶19, ¶25 "mapped inputs and outputs as training data for one or more machine learning models"]
training a plurality of machine learning models, each of the machine learning models being trained using one of the assigned subsets to produce a trained plurality of machine learning models;  [training data used to train models ¶25 "develop a collection of training data (or other data) that can be utilized to (i) develop one or more machine learning models"]
determining the assigned subset to which the selected data element belongs; [looks at training data assigned as inputs for models ¶19] 
determining the machine learning model that was trained by the assigned subset to which the selected data element belongs; [score and test models (determines whats performing low) ¶29 "one or more scores may be generated from such tests"]
removing the selected data element from the assigned subset producing a changed assigned subset;  [update code and add training data ¶19-21 "new classes or training data are added."]
removing the machine learning model that was trained with the assigned subset so that the removed machine learning model no longer provides an output during the inference 
training a new machine learning model to replace the removed machine learning model using the changed assigned subset. [train develop a new model that can replace ¶25, ¶31 "better performing machine learning models (or other prediction models) may quickly and automatically be developed"]
Zeiler does not specifically teach wherein each data element of the plurality of data elements is assigned a unique identifier (ID) and providing a plurality of data partitions for providing assigned subsets of the plurality of data elements to inputs of a plurality of machine learning models, wherein each partition includes an assigned subset of the plurality of data elements for a corresponding one machine learning model of the plurality of machine learning models, wherein each assigned subset comprises a plurality of the unique IDs, and wherein each assigned subset comprises a different collection of the plurality of unique IDs.
However, Brueckner teaches wherein each data element of the plurality of data elements is assigned a unique identifier (ID); [data with unique identifier ¶200 "a unique identifier for a property derived from observation records of a data set to be used to train a model"]
providing a plurality of data partitions for providing assigned subsets of the plurality of data elements to inputs of a plurality of machine learning models, wherein each partition includes an assigned subset of the plurality of data elements for a corresponding one machine learning model of the plurality of machine learning models, wherein each assigned subset comprises a plurality of the unique IDs, and wherein each assigned subset comprises a different collection of the plurality of unique IDs;  [partitioned, split or divided data for training models 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the AI intelligent system disclosed by Zeiler by incorporating the wherein each data element of the plurality of data elements is assigned a unique identifier (ID) and providing a plurality of data partitions for providing assigned subsets of the plurality of data elements to inputs of a plurality of machine learning models, wherein each partition includes an assigned subset of the plurality of data elements for a corresponding one machine learning model of the plurality of machine learning models, wherein each assigned subset comprises a plurality of the unique IDs, and wherein each assigned subset comprises a different collection of the plurality of unique IDs disclosed by Brueckner because both techniques address the same field of machine learning and by incorporating Brueckner into Zeiler would reduce tedious work for machine learning algoritms helping companies build their own for a customizable machine learning service [Brueckner ¶2-¶3, ¶53]
Zeiler and Brueckner do not specifically teach coupling outputs of the plurality of machine learning models to an aggregator, wherein the aggregator is for determining a final output during inference operation of the machine learning system.
However, Strulaugson teaches coupling outputs of the plurality of machine learning models to an aggregator, wherein the aggregator is for determining a final output during inference operation of the machine learning system; [aggregates results of models ¶6 "The aggregation module is configured to aggregate the performance results for all of the machine learning models to form performance comparison statistics."]

Zeiler, Brueckner and Strulaugson do not specifically teach determining that a data element of the plurality of data elements must be deleted.
However, David teaches determining that a data element of the plurality of data elements must be deleted; [input has corrupted values (must be deleted) ¶114, ¶117 "corrupted values are removed and replaced"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the AI intelligent system disclosed by Zeiler, Brueckner and Strulaugson by incorporating the determining that a data element of the plurality of data elements must be deleted disclosed by David because all techniques address the same field of machine learning and by incorporating David into Zeiler, Brueckner and Strulaugson would improves results of output while reducing costs with more intelligent systems [David ¶8, ¶29]

As to dependent claim 18, the rejection of claim 17 above is incorporated, Zeiler, Brueckner, Strulaugson and David further teach wherein each machine learning model of the 

As to dependent claim 19, Zeiler, Brueckner, Strulaugson and David teach the rejection of claim 17 above, Zeiler, Strulaugson and David further teach wherein each machine learning model of the plurality of machine learning models uses the same machine learning algorithm but with different parameters. [Sturlaugson algorithms can be configured differently ¶17 "algorithms configured with one or more specific parameters"]

As to dependent claim 20, Zeiler, Brueckner, Strulaugson and David teach the rejection of claim 17 above, Zeiler Strulaugson and David further teach wherein the assigned subsets of the plurality of records overlap with each other so that records in the overlapping portions are input to more than one of the plurality of machine learning models.[Zeiler tests and validates same prediction (overlapping records) used in different models ¶31 "one or more automated tests may be executed against the second instance to validate that the second instance is making the same or better predictions, as compared to the first instance of the same machine learning model"]

Response to Arguments	
Applicant's arguments filed 08/12/2021. In the remark, applicant argues that: 	
(1)  Neither Zeiler et al. nor Strulaugson et al., separately or in combination, disclose claim 1 as amended. For example, neither Zeiler et al. nor Strulaugson et al. disclose "wherein each data element of the plurality of data elements is assigned a unique identifier (ID)" as 
	
As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under  35 U.S.C. 103 as being unpatentable over Zeiler in view of Brueckner and Strulaugson as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Eren et al. (US 20110320767 A1) teaches aggregating determined by machine learning (see ¶28, ¶30-32 Fig. 3).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/BEAU D SPRATT/            Primary Examiner, Art Unit 2143